Cangro v Park S. Towers Assoc. (2014 NY Slip Op 08784)





Cangro v Park S. Towers Assoc.


2014 NY Slip Op 08784


Decided on December 16, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2014

Mazzarelli, J.P., Andrias, Manzanet-Daniels, Feinman, Gische, JJ.


13807 100492/13

[*1] Jennifer Cangro, Plaintiff-Appellant, —
vPark South Towers Associates, et al., Defendants-Respondents.


Jennifer Cangro, appellant pro se.
Gartner & Bloom, PC, New York (Arthur P. Xanthos of counsel), for Park South Towers Associates, respondent.
Rose & Rose, New York (Dean Dreiblatt of counsel), for Rose & Rose, respondent.

Appeal from order, Supreme Court, New York County (Donna M. Mills, J.), entered September 12, 2013, which denied plaintiff's motion to reargue, unanimously dismissed, with costs, as taken from a nonappealable paper.
The appeal is dismissed because "[n]o appeal lies from the denial of a motion for reargument" (D'Andrea v Hutchins, 69 AD3d 541, 542 [1st Dept 2010]; Reid v Presbyterian Hosp. in City of N.Y., 254 AD2d 139, 140 [1st Dept 1998], lv dismissed 93 NY2d 904 [1999]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 16, 2014
CLERK